Title: To George Washington from Colonel John Lamb, 12 August 1779
From: Lamb, John
To: Washington, George


        
          Sir,
          Fishkills [N.Y.] 12th August 1779
        
        As Lt Isaac Guion, has been Elected Paymaster, Lt Joseph Ashton, Adjutant (vice, Lt Isaac Hubbell) and Lt Chilion Ford, Quarter Master, to the Regt under my Command; on the 1st Instant; I beg leave to recommend them, to your Excellency, & request it may be inserted in General Orders.
        As I conceive myself greatly injured, by the Board of General Officers, appointed to settle the Rank of the Officers of Artillery; I must

beg your Excellency’s permission to resign; This Step I can with great truth assure your Excellency, I take, with the greatest reluctance; After making such a Sacrifice, of Time, Health, & Property, as I have done, by being in the Service.
        I shall ever retain, the most grateful Sense, of your Excellency’s tenderness, and attention to me, respecting my Appointment, to the Regt at a time, when I was neglected, by the Public by being, a Prisoner with the Enemy. Wishing your Excellency, every Species of Earthly felicity, & a succession of honors, I beg leave to subscribe, myself, with the greatest Respect, your Excellency’s Most Obdt Hume Servt.
      